 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                    No. CV-12-00601-PHX-ROS
10                  Plaintiffs,                         ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Defendants.
14
15          On October 27, 2019, Leonel Urdaneta, M.D., sent an email to Plaintiffs’ counsel.
16   That email explained Dr. Urdaneta previously worked as “Director of Psychiatry for the
17   AZ-Corizon contract.”        In that position, Dr. Urdaneta witnessed “dysfunctions” that
18   “caused tremendous harm to patients, including suicides and severe self-injurious
19   damage.” Dr. Urdaneta wished to speak with Plaintiffs’ counsel to “bring[] to light” those
20   “dysfunctions.” After receiving that email, Plaintiffs’ counsel contacted counsel for
21   Corizon and asked whether Corizon would “assert any objection” to Plaintiffs’ counsel
22   speaking with Dr. Urdaneta. Corizon’s counsel responded, copying defense counsel,
23   “ADC and Corizon jointly object to communications with Dr. Urdaneta without having
24   defense counsel present.” Corizon’s counsel then stated Plaintiffs’ counsel “will need to
25   coordinate a meeting, or, if you prefer, a deposition, with us, and again, defense counsel
26   will need to be present for either option.” Plaintiffs’ counsel opted to set a deposition via
27   a subpoena issued to Dr. Urdaneta. That subpoena prompted Defendants to file a motion
28   to quash.
 1          Defendants argue the subpoena is improper because it was issued after the close of
 2   discovery. (Doc. 3436 at 4). Defendants contend there is no “legal authority which allows
 3   [Plaintiff] to take this deposition . . . in a case that settled over five years ago.” (Doc. 3436
 4   at 6). Plaintiffs respond that Corizon’s counsel led them to believe a deposition was
 5   permissible and the deposition will provide “critical information” that could be useful in
 6   the parties’ upcoming settlement negotiations. (Doc. 3441 at 6). Importantly, Defendants
 7   concede that Plaintiffs’ counsel can “interview” Dr. Urdaneta but they object to that
 8   “interview” taking the form of a deposition.
 9          It is true that in the usual case, a Rule 45 subpoena issued after the deadline for the
10   completion of all discovery likely would be improper. Ferreira v. Penzone, No. CV-15-
11   01845-PHX-JAT, 2018 WL 1706212, at *1 (D. Ariz. Apr. 9, 2018). But the parties are
12   well-aware that this is far from the usual case. And while this case settled over five years
13   ago, the parties remain mired in disagreements over the agreed-upon monitoring of
14   Defendants’ compliance with the Stipulation. Indeed, the Stipulation contemplates that
15   Plaintiffs remain entitled to periodic updates regarding Defendants’ performance. Thus,
16   Defendants continue to produce documents for review by Plaintiffs’ counsel and the Court
17   on a regular basis. Thus, to simply premise their motion to quash on the end of discovery
18   ignores the context and complexity of this action.
19          Moreover, Dr. Urdaneta is a willing witness who wishes to tell Plaintiffs’ counsel
20   about his experiences during a period when the Stipulation was in place. Defendants have
21   admitted that “Plaintiffs can informally interview Dr. Urdaneta within the presence of both
22   Corizon and Defendants’ counsel.” (Doc. 3446 at 4). In other words, whether conducted
23   as a deposition or as an “informal interview,” Defendants concede Plaintiffs’ counsel will
24   be allowed to gather information from Dr. Urdaneta. This last fact is enough to merit
25   denying the motion to quash. Defense counsel has offered no persuasive explanation why
26   a deposition should be barred if an “interview,” with all counsel present, will happen
27   anyway. Allowing a deposition instead of an “interview” will not materially increase the
28   cost or complexity of that proceeding—the attorneys’ fees will be incurred regardless. And


                                                   -2-
 1   placing Dr. Urdaneta under oath will have the added benefit of ensuring the accuracy of
 2   his testimony and make it possible his testimony could be used in future proceedings. In
 3   these unique circumstances, the deposition will be allowed to proceed.
 4         Accordingly,
 5         IT IS ORDERED the Motion to Quash (Doc. 3436) is DENIED.
 6         Dated this 9th day of December, 2019.
 7
 8
 9                                                    Honorable Roslyn O. Silver
10                                                    Senior United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
